Adams, J.
i. evidence: fee. We think that it was proper to ask the plaintiff what the complications were which constituted the alleged basis for exacting what the plaintiff calls more than an ordinary fee. We understand by more than an ordinary fee, more than the reasonable value of the services, estimated according to the custom of charging for like services in the court in which the services were rendered. We think that where an attorney sets up an express agreement to pay such a fee, exacted of a client when the work was two-thirds done, under a threat of withdrawing from the case if *350the agreement was not made, flothing but the best of reasons would be sufficient to uphold the agreement. No attorney can be permitted to take advantage of liis relation to his client, and the exigency of his client’s business, to exact an unconscionable agreement.
But there is still another ground upon which the cross-examination should have been allowed. There was a direct conflict between the testimony of the plaintiff and the testimony of the defendant, as to the existence of such an agreement. The plaintiff felt the necessity of supporting his testimony as to the fact of the agreement by giving a reason wliy such an agreement was made. The reason, as given, is a mysterious one, and far from satisfactory. It is difficult to conceive how the plaintiff could be so complicated as to justify him remaining in the case for an' extraordinary fee, b.ut not for an ordinary one. How far the reason given for the agreement supported the plaintiff’s testimony, as against that of the defendant, it was for the jury to determine. The complications, then, constituting the alleged reason were, we think, a proper subject for cross-examination. In disallowing a cross-examination upon that subject we think the court erred.
Reversed.